

	

		II

		109th CONGRESS

		1st Session

		S. 1924

		IN THE SENATE OF THE UNITED STATES

		

			October 26, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To strengthen civil-military relationships by permitting

		  State and local governments to enter into lease purchase agreements with the

		  United States Armed Forces.

	

	

		1.Short

			 titleThis Act may be cited as

			 The Military Installation and

			 Community Lease-Purchase Expansion Act of 2005.

		2.Expanded

			 authority to enter into lease-purchase agreementsSection 2812 of title 10, United States

			 Code, is amended—

			(1)in subsection

			 (a)(1)—

				(A)by striking

			 a private contractor and inserting an eligible

			 entity; and

				(B)by striking

			 the contractor and inserting the eligible

			 entity;

				(2)in subsection

			 (c)—

				(A)by striking

			 (c)(1) and inserting (c);

				(B)by striking

			 paragraph (2); and

				(C)by redesignating

			 subparagraphs (A) and (B) as paragraphs (1) and (2); and

				(3)by adding at the

			 end the following new subsection:

				

					(e)In this section, the term eligible

				entity means any private person, corporation, firm, partnership,

				company, or State or local

				government.

					.

			

